10
il
12
13
i4
I5
16
17
1B
19

20

 

 

Case 2:20-mj-00305-DJA Document 8 Filed 04/23/20 Page 1of1

 

exsasu FILED
exemua ENTERED __ SERRE ON

UNITED STATES DISTR
DISTRICT OF

  
        

 

UNITED STATES OF AMERICA, Case aa : TE DO
ICT COURT
Plaintiff, Proposed) Orne Nd SAipulation to
Extend Dea cE.
v. Preliminary Hearing and
File Indictment
TEODOLO HERMOSILLO-MARTINEZ,

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 31610))(A(B)@ and Gv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled
on May +, 2026 at the hour of 4:00 p.m., be vacated and continued to Prug Af 4, 2020
the hour of 4-00 P.m .

DATED this ___ day of April, 2020.

 

ONO LE DANIEL J. ALBREGTS
UNITED STATES MAGISTRATE JUDGE

 
